UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1180



FRANCIS PIERRE,

                                                Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, Office of the
Attorney General; ARLINGTON COUNTY GENERAL
DISTRICT COURT, The Judges and the Clerk’s
Office; WASHINGTON SHUTTLE, INCORPORATED,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-71-A)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Francis Pierre, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Francis Pierre appeals the district court’s order dismissing

his attempt to appeal his state action. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Pierre v. Virginia, No. CA-02-71-A (E.D. Va. Jan. 15, 2002).    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2